         Case 2:19-cv-00633-CW Document 22 Filed 12/27/19 Page 1 of 7




Joseph Shapiro (13584)
STRONG & HANNI, P.C.
102 S 200 E, Suite 800
Salt Lake City, UT 84111
801-323-2131
jshapiro@strongandhanni.com

Dustin R. DuFault (pro hac vice)
DUFAULT LAW FIRM, P.C.
PO Box 1219
Minnetonka, Minnesota 55345
952-935-4392
DDuFault@DuFault-Law.com

Attorneys for Plaintiff Tatuyou, LLC


           IN THE UNITED STATES DISTRICT COURT FOR THE
                          FOR THE DISTRICT OF UTAH
_________________________________
                                    )
Tatuyou, LLC,                       )
                                    )    Case No. 2:19-cv-00633-CMR
                   Plaintiff,       )
                                    )
v.                                  )    RESPONSE TO MOTION TO
                                    )    DISMISS UNDER FRCP 12(b)(6)
Saniderm Medical, LLC,              )
                                    )
                   Defendant.       )
_________________________________)


      Plaintiff Tatuyou, LLC, (“Plaintiff” or “Tatuyou”) hereby responds to defendant

Saniderm Medical, LLC’s (“Defendant” or “Saniderm”) Motion to Dismiss Under Fed.

R. Civ. P. 12(b)(6) For Failure to State a Claim (Dkt. 20) (“Motion”). As discussed




                                        -1-
            Case 2:19-cv-00633-CW Document 22 Filed 12/27/19 Page 2 of 7




below, Defendant’s motion is lacking both legally and factually, and therefore must be

denied in its entirety.



       I.      Plaintiff’s Complaint Is Legally Sufficient Under Fed. R. Civ. P.
               12(b)(6)

        Complaints in patent infringement suits, and especially those involving design

patents, are relatively straightforward. The Federal Circuit has repeatedly held that there

are five elements to a patent infringement pleading, namely to: (i) allege ownership of the

patent; (ii) name each defendant; (iii) cite the patent that is allegedly infringed; (iv) state

the means by which the defendant allegedly infringes; and (v) point to the sections of the

patent law invoked. See, e.g., Hall v. Bed Bath & Beyond, Inc., 705 F.3d 1357, 1362

(Fed. Cir. 2013). These five elements provide “‘enough detail to allow the defendants to

answer’ and [] ‘Rule 12(b)(6) requires no more.’” Id. (quoting Phonometrics, Inc. v.

Hospitality Franchise Systems, Inc., 203 F.3d 790, 794 (Fed.Cir.2000)).

        All five points are met in Plaintiff’s Complaint (Dkt. 2). To begin, there is the

identification of the patent at issue. In its Complaint, Plaintiff clearly identifies U.S.

Design Patent No. D677,795 (hereinafter “the ’795 patent”). Plaintiff has also clearly

stated that this is an action for patent infringement under 35 U.S.C. § 1 et. seq., including

35 U.S.C. § 271. Next, as statutory standing to bring a patent infringement suit is

conferred upon the owner of the patent under 35 U.S.C. § 281, Plaintiff has affirmatively

stated that it is the owner of the ’795 patent. Plaintiff has also alleged the identity of the



                                             -2-
              Case 2:19-cv-00633-CW Document 22 Filed 12/27/19 Page 3 of 7




Defendant, where the Defendant resides, as well as the proper basis for subject matter and

personal jurisdiction, including venue, under 28 U.S.C. §§ 1331, 1338(a), 1391 and 1400.

Plaintiff has also alleged that the Defendant offers and sells tattoo bandage rolls which

have substantially the same design as that of the ’795 patent, and that such tattoo bandage

rolls infringe the ’795 patent. In short, Plaintiff has alleged all the necessary legal

requirements showing that it is entitled to relief, and its Complaint is therefore

sufficiently plead under Fed. R. Civ. P 12(b)(6).

            II.     Defendant’s Motion Under FRCP 12(b)(6) is Improper

            In its Motion, though, Defendant erroneously complains that Plaintiff did not

identify which of Defendant’s products allegedly infringe the ’795 patent, but then admits

that the Complaint does identify “a tattoo bandage roll.”       Defendant asserts that it

“…sells and has sold numerous bandage rolls with different designs and features.”

Defendant’s website, however, indicates that Defendant offers a total of only four

bandage rolls, with the only difference between each roll being their length and width.1

Moreover, from the end of this past October up until Defendant filed its present Motion,

counsel for the parties were engaged in settlement discussions, which included Defendant

reporting the number of tattoo bandage rolls sold by Defendant over the past several

years. Not only did Defendant provide such information, but at no time did counsel for

Defendant raise any question as to what products of Defendant were at issue. Plaintiff is

therefore at a loss in understanding how on the one hand Defendant is able to conduct

1
    See, e.g., https://saniderm.com/shop/


                                             -3-
         Case 2:19-cv-00633-CW Document 22 Filed 12/27/19 Page 4 of 7




settlement discussions and provide sales figures on its tattoo bandage rolls, and yet on the

other hand complain to this Court that Defendant is entirely unaware of which

“unidentifiable product” is at issue.

        Defendant has been on notice of the ’795 patent, and its infringement thereof,

since at least as far back as February of this year. It was at that time that counsel for

Plaintiff sent Defendant a cease-and-desist letter that not only identified that ’795 patent,

but also included a photo of the tattoo bandage roll product packaging, as well as a claim

chart in which a side-by-side comparison of the Accused Product and the ’795 patent was

conducted. In view of the foregoing, for the Defendant to now come and file its Motion,

wherein it is essentially Defendant’s position that Defendant has no idea what Plaintiff is

complaining of, appears to run afoul of Rule 11. Defendant clearly knows what product

is at issue, and has known since last February. Through correspondence between the

parties, Defendant has never once given any indication that Defendant was unaware of

what product Plaintiff was alleging to be infringing the ’795 patent, and it begs credulity

that that was the impetus behind filing this present Motion.

        More important, Defendant’s present Motion under Fed. R. Civ. P. 12(b)(6) is

inappropriate. To the extent that Defendant complains that Plaintiff’s identification of “a

tattoo bandage roll” is too vague, wherein Defendant admits in their Motion that

Defendant does indeed sell “tattoo bandage rolls,” then the proper motion would have

been under Fed. R. Civ. P. 12(e), which states in part:




                                            -4-
           Case 2:19-cv-00633-CW Document 22 Filed 12/27/19 Page 5 of 7




         A party may move for a more definite statement of a pleading to which a
         responsive pleading is allowed but which is so vague or ambiguous that the party
         cannot reasonably prepare a response.

                Thus, if Defendant legitimately did not know which of its products were at

issue—a position that would run contrary to discussions between Plaintiff’s counsel over

the past several months—then the proper motion would have been under Fed. R. Civ. P.

12(e).     Clearly, Defendant’s concerns with Plaintiff’s Complaint would more

appropriately fall under Fed. R. Civ. P. 12(e) than under 12(b)(6), and the Motion should

be denied on those grounds alone.

         III.     Claim Construction is Not Appropriate at Pleadings Stage

          In its Motion, Defendant asserts that Plaintiff’s Complaint did “…not identify a

single design element found in the ’795 patent or list which of those elements are found

in the Accused Product.” To be clear, though, Plaintiff is not required at the initial

pleading stage to present either shared design elements between the Accused Product and

the ’795 patent, or a side-by-side comparison of the same, as Defendant implies.

Regarding the latter point, Defendant improperly relies upon the Egyptian Goddess and

Crocs cases, which speak nothing about the pleadings, but instead are generally a critique

of design patent claim construction, and are therefore inapposite to the present issues.

See Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665 (Fed. Cir. 2008) (“We granted

rehearing en banc in this design patent case to address the appropriate legal standard to be

used in assessing claims of design patent infringement.”); Crocs, Inc. v. Int’l Trade




                                             -5-
            Case 2:19-cv-00633-CW Document 22 Filed 12/27/19 Page 6 of 7




   Comm’n, 598 F.3d 1294, 1303 (Fed. Cir. 2010) (“This case shows the dangers of reliance

   on a detailed verbal claim construction.”) The issues in Egyptian Goddess and Crocs had

   nothing to do with the pleadings, but instead dealt with various aspects of claim

   construction of design patents.     However, “…claim construction is not an essential

   element of a patent infringement complaint.” Hall, 705 F.3d at 1362 (emphasis added).

           IV.   Plaintiff Amends Complaint

           Notwithstanding the foregoing, and in an effort to avoid any further disputes on

   this issue, on December 27, 2019 Plaintiff filed an Amend Complaint under Fed. R. Civ.

   P. 15(a)(1)(B). Plaintiff’s Amended Complaint (i) specifically identifies an exemplary

   product of Defendant that infringes the ’795 patent and (ii) incorporates by reference the

   claim chart included with the February 1, 2019, cease-and-desist letter that counsel for

   Plaintiff sent to Defendant. This claim chart provides a side-by-side comparison of the

   Accused Product and the ’795 patent. Defendant’s concerns—legitimate or not—have

   thereby been clearly addressed and Defendant should be required to file its Answer.

           V.    Summary

           In view of the foregoing, Defendant’s Motion to Dismiss Under Fed. R. Civ. P.

   12(b)(6) For Failure to State a Claim must be denied in its entirety.

                                                Respectfully submitted,

Dated: December 27, 2019                        STRONG & HANNI, P.C.

                                                 /Joseph Shapiro/
                                                 Joseph Shapiro



                                               -6-
Case 2:19-cv-00633-CW Document 22 Filed 12/27/19 Page 7 of 7




                              DUFAULT LAW FIRM, P.C.

                              /Dustin DuFault/
                              Dustin R. DuFault

                              Attorneys for Plaintiff




                            -7-
